 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GARDENIA DELUNA,                                  No. 1:20-cv-01358-DAD-HBK
12                       Plaintiff,
13            v.                                        ORDER GIVING EFFECT TO PARTIES’
                                                        STIPULATION AND REMANDING CASE
14    COMMISSIONER OF SOCIAL                            PURSUANT TO SENTENCE FOUR OF
      SECURITY,                                         42 U.S.C. § 405(g)
15
                         Defendant.                     (Doc. No. 18)
16

17

18           On July 8, 2021, the parties filed a stipulation that this action be reversed and remanded

19   for further administrative action pursuant to the Social Security Act § 205(g), as amended, 42

20   U.S.C. § 405(g), sentence four. (Doc. No. 18.) The parties agree that on remand, the Appeals

21   Council will remand the case to an administrative law judge for a new decision. The parties

22   further request that the Court direct the Clerk of the Court to enter a final judgment in favor of

23   plaintiff, and against defendant, reversing the final decision of the Commissioner. (Id. at 1.)

24           Good cause appearing, and pursuant to the parties’ stipulation, this case is hereby

25   remanded to the Appeals Council for further proceedings consistent with the terms of the parties’

26   /////

27   /////

28   /////
                                                        1
 1   stipulation. The Clerk of the Court is directed to enter final judgment in favor of plaintiff, and

 2   against defendant, reversing the final decision of the Commissioner.

 3
     IT IS SO ORDERED.
 4

 5      Dated:     July 13, 2021
                                                        UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
